Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 8, and 10 - 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, and 10-17 of copending Application No. 15765504 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application discloses a 2-components mortar composition comprising substantially  similar  or  same composition.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US20100175589 and US 4190454,  further  in  view  of WO2013093344 (US 20140343194 is cited),
Regarding claims 1- 5, US’589 disclose a Dual-component paste  or  slurry system for anchoring([0081]) comprising a Part A based on retarded aqueous-phase aluminous cement and a Part B in aqueous-phase for initiating the curing process. Part A includes aluminous cement, boric acid or a salt thereof, at least one superplasticizer and water. Part B includes an initiator comprising lithium salts and comprises a mixture of lithium hydroxide and at least one other water-soluble lithium salt, preferably a lithium sulphate or carbonate and water ([0018-0022]). Part A and B comprise fillers. Parts A and B are in paste form ([0024]). The mineral fillers may be chosen for example among silica smoke, blast furnace slag, fly ashes, limestone fillers, sand, crushed stones, gravels and/or pebbles. The fillers of part A have a maximum diameter of particle smaller than 5 micron and at least 80 wt % of the filler particles of part B have a minimal diameter of particle equal to or greater than 100 micron([0058-0059] and [0081]).
But it is silent the Part B comprising citric acid and/or tartaric acid. 
However, US’454 discloses that the composition comprising gluconic acid, citric acid, and an alkali carbonate can control the handling time within a sufficiently wide range (col. 1, line 50 - col. 2, line 10).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the citric acid to the Part B system, motivated by the fact that US’454 discloses that the composition 
But it is silent about using phosphoric acid as applicant set forth in the component A.
However, US’194 discloses that phosphorus-containing compounds selected from metaphosphoric acid, phosphorous acid, phosphoric acid, phosphonic acid and any compound could very efficiently replace boric acid for stabilizing aqueous suspensions comprising aluminous cements. These compounds enable to obtain a good level of stabilization at room temperature, to significantly improve stabilization of aqueous suspensions at high temperature ([0019-0020]).
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the phosphoric acid to the Part a system, motivated by the fact that US’194 discloses that phosphorus-containing compounds selected from metaphosphoric acid, phosphorous acid, phosphoric acid, phosphonic acid and any compound could very efficiently replace boric acid for stabilizing aqueous suspensions comprising aluminous cements. These compounds enable to obtain a good level of stabilization at room temperature, to significantly improve stabilization of aqueous suspensions at high temperature ([0019-0020]).
The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test 
Regarding  claim 6, US’589 discloses  that  the proportions of water in the two parts are chosen so that the water to aluminous cement weight ratio (E/CAC) in the product obtained by mixing parts A and B is lower than 0.65, preferably lower than 0.49([0061]).
Regarding claim 7, US’589 disclose that  a long shelf life, i.e. of at least one month, better of two months or more, and ideally of at least 6 months( [0012]). US’194 discloses that phosphorus-containing compounds selected from metaphosphoric acid, phosphorous acid, phosphoric acid, phosphonic acid and any compound could very efficiently replace boric acid for stabilizing aqueous suspensions comprising aluminous cements. Thus  it  is  reasonable  to  expect the  two  components  mortar of the  combined  reference  has  the  claimed  shelf  life.
Regarding claim 8, US’589 disclose that parts A and B are in paste form ([0057]).
Regarding claim 10, The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical .

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 
The applicant argues Charpentier et al. requires an initial set-time of shorter than 5 minutes, in order to achieve their object of securing anchors in the rock of a roof and the claimed invention is directed to a two-component mortar system having an initial set time of at least 10 minutes. 
 The  Examiner respectfully  submits  that  the  instant  application  does  not indicate that  the  claimed  initial  setting  time  is  obtained  by the  method  defined  by Charpentier et al. Charpentier et al discloses that initial-set time is determined by the instant of time when the Vicat needle, a needle of 1 mm2 in section and 300 g in weight, does not sink anymore deep into a paste pellet made of the mixture A+B. The modalities for measuring the initial-set time are described in the standard NF EN 196-3.  Different method produces different  initial  setting  time(  for  example Gillmore  initial  
Furthermore  as applicant  noted  that the Figure 1 of Yamagishi et al. discloses that  when  then the retarder is 0.6%, the  initial  set  time is over  10 minutes.  Yamagishi et al. discloses that the amount of the cement retarder to be incorporated into the rapid hardening cement may preferably be 0.3 to 1.5% by weight based on the total amount by weight of the rapid hardening cement,  thus,  it  is  reasonable  to  expect  that  by  adjust  the  amount  of  the  retarder, the  desired  initial  set  time  can  be  adjusted.
The applicant argues that there would have been no motive to increase the initial set time to be greater than “shorter than 5 minutes” as such an increase is contrary to the intended use of securing anchors in the roofs of mine. The  Examiner  respectfully  submits  that  the  applicant  did  not  establish  that the  claimed  initial setting  time  is  measured  by the  same method defined  by the  prior  art.  It  is  known  in the  art  that  different  test  methods  produce  different  initial set  times. Furthermore, Yamagishi et al. discloses that their composition  can control the handling time within a sufficiently wide range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731